Citation Nr: 0011853	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to February 
1946.  She died in March 1986.  The appellant is the 
veteran's widower.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating action of 
the Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that new and 
material evidence had not been submitted to reopen the 
surviving spouse's claim of service connection for multiple 
sclerosis for accrued benefits purposes.  

The Board remanded the case in August 1997.


REMAND

When the Board initially reviewed the appeal in May 1995, it 
was noted that there appeared to be some doubt as to whether 
the appellant's claim, received in June 1994, had been 
appropriately characterized and adjudicated.  While the RO 
found in the May 1995 rating action that new and material 
evidence had not been submitted to reopen a claim of service 
connection for accrued benefit purposes, a June 1995 
statement of the case (SOC) addressed new and material 
evidence with regard to a claim of service connection for 
cause of death.  The situation was further complicated by an 
April 1997 Informal Hearing Presentation which characterized 
the issue as pertaining to service connection for the cause 
of the veteran's death.

The Board pointed out that, by regulation, a statement of the 
case must be complete enough to allow the appellant to 
present written argument before the Board.  38 C.F.R. § 19.29 
(1999).  The RO was instructed to contact the appellant to 
clarify whether the underlying issue was service connection 
for the cause of the veteran's death or service connection 
for multiple sclerosis for accrued benefits purposes.  If the 
issue was on appeal was determined to pertain to new and 
material evidence to reopen a claim of service connection for 
accrued benefits purposes, the RO was further instructed to 
issue a supplemental statement of the case (SSOC) as to that 
issue.  

In an October 1997 letter to the appellant, the RO requested 
that he clarify the underlying issue on appeal.  There was no 
response from the appellant and the RO returned the case to 
the Board, without issuing a SSOC.  

After considering the RO's attempt to clarify the issue with 
no response from the appellant, and after reviewing the June 
1994 claim and May 1995 notice of disagreement, the Board 
finds that the issue on appeal is properly characterized as 
new and material evidence to reopen a claim of entitlement to 
service connection for multiple sclerosis for purposes of 
accrued benefits.  To date, however, the appellant and his 
representative have not received a SOC which meets the 
criteria of 38 C.F.R. § 19.29.  The Board finds that, prior 
to appellate disposition, the appellant and his 
representative must be provided a SOC which includes citation 
to and discussion of pertinent law and regulations concerning 
the attempt to reopen the claim of service connection for 
multiple sclerosis for accrued benefits purposes.

The Board further notes that during the course of this 
appeal, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) issued a decision in the case of 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) which affects 
the way in which evidence is to be evaluated in order to 
determine whether it is new and material.  The Federal 
Circuit held that the test heretofore applied for determining 
whether recently presented evidence was material (see Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)) was incorrect in that 
it imposed a higher burden than regulation promulgated by the 
Secretary of VA.  

In the June 1995 SOC, the RO indicated that to justify 
reopening, there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both old and new, would change the outcome.  This is the 
Colvin concept recently found to be improper.  See Hodge, 
supra.  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
held that the process for reopening claims under the Federal 
Circuit's holding in Hodge, consists of three steps:  the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  On remand, the RO must apply 38 C.F.R. 
§ 3.156, Hodge and Elkins.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should review the appellant's 
claim, to include consideration of 
38 C.F.R. § 3.156 under Hodge and Elkins 
to determine if new and material evidence 
has been submitted to reopen the claim of 
service connection for multiple sclerosis 
for accrued benefits purposes and, if so, 
whether the claim is well grounded.  If 
the claim is reopened and found to be 
well grounded, the RO should consider the 
claim on the merits.  Any necessary 
additional development should be 
undertaken.  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the pertinent laws and regulations 
concerning whether new and material 
evidence has been submitted to reopen a 
finally disallowed claim of service 
connection for multiple sclerosis for 
accrued benefits purposes.  The appellant 
and his representative should be given 
the opportunity to respond to the 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




